Citation Nr: 0421028	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  02-22 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than April 11, 2001, 
for the assignment of an increased rating to 20 percent for 
defective hearing.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from October 1977 to October 
1981.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an July 2002 decision by the RO which, 
in part, granted an increased rating to 20 percent for 
defective hearing.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  An claim for an increased rating was received on April 
11, 2001.  

3.  By rating action in July 2002, the RO assigned an 
effective date of April 11, 2001 for the grant of an 
increased rating for defective hearing.  

4.  The earliest effective date for the establishment of an 
increased rating to 20 percent for defective hearing is April 
11, 2001, the date of receipt of the claim for increase.  


CONCLUSION OF LAW

An effective date earlier than April 11, 2001 for the 
assignment of an increased evaluation to 20 percent is not 
warranted.  38 U.S.C.A. §§ 5100, 5101(a), 5102, 5103, 5103A, 
5107, 5108, 5110(a),(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 
3.104(a), 3.151(a), 3.156(a), 3.341, 3.400(o)(2), 20.1105 
(2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the duty to assist and notify 
as contemplated by applicable provisions, including the VCAA, 
have been satisfied.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In this case, in April 2002, the notice and 
assistance provisions of the VCAA were provided to the 
veteran.  This was prior to the July 2002 adjudication of the 
claim.  Additionally, the veteran was provided with the law 
and regulations pertaining to VCAA in the October 2002 
statement of the case and was afforded an opportunity to 
testify at a personal hearing, but declined.  Therefore, the 
Board finds that the duty to assist and notify as 
contemplated by applicable provisions, including the VCAA, 
have been satisfied.  Accordingly, appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Factual Background

By rating action in March 1999, service connection was 
established for defective hearing and a zero percent 
evaluation assigned, effective from December 2, 1996, the 
date of receipt of the veteran's original claim.  The veteran 
and his representative were notified of this decision and did 
not appeal.  

By rating action in April 2000, the RO denied the claim for 
an increase in the zero percent evaluation then assigned for 
defective hearing.  The denial was based on the findings of 
the May 1999 private audiology examination, and a December 
1999 VA audiology examination, where neither sets of findings 
equated to a compensable rating.  The veteran and his 
representative were notified of this decision and did not 
appeal.  

A claim for an increased rating for defective hearing was 
received on April 11, 2001.  

A VA audiological examination was conducted in May 2002.  

In August 2002, the veteran submitted duplicate copies of 
audiological examinations conducted in May 1999 (private) and 
March 2002 (VA), and a copy of a printout what appears to be 
a private audiological conducted in February 1997; the latter 
report was not of record previously.  

By rating action in July 2002, the RO assigned an increased 
rating to 20 percent for defective hearing, effective from 
April 11, 2001.  The veteran perfected an appeal as to the 
effective date assigned.  

Effective Dates - In General

A claim for increased disability compensation is subject to 
the specific criteria under 38 U.S.C.A. § 5110(a) and (b)(2) 
(West 2002) and 38 C.F.R. § 3.400(o)(2) (2003), which sets 
forth the method of determining the effective date of an 
increased evaluation.  The general rule provides that the 
effective date of such award "shall not be earlier than the 
date of receipt of application therefore."  38 U.S.C.A. 
§ 5110(a).  The corresponding VA regulation expresses this 
rule as "date of receipt of claim or date entitlement arose, 
whichever is later."  38 C.F.R. § 3.400(o)(1) (2003).  Under 
the general rule provided by the law, an effective date for 
an increased rating may be assigned later than the date of 
receipt of claim - if the evidence shows that the increase in 
disability actually occurred after the claim was filed-but 
never earlier than the date of claim.  

The law provides one exception to this general rule governing 
claims "for increase" where evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  In that regard, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date, otherwise the date 
of receipt of the claim."  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); see Harper v. Brown, 10 Vet. App. 125 
(1997); see also VAOPGCPREC 12-98 (Sept. 23, 1998).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2003).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. §§ 3.1(p); 3.155 (2003).  

Additionally, VA Regulations provide that a determination on 
a claim by the agency of original jurisdiction of which the 
claimant is properly notified is final if an appeal is not 
perfected within one year of the date that notice of the 
determination is mailed to the claimant.  38 C.F.R. 
§§ 20.1103, 20.302 (2003).  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (2003).  

Analysis

The veteran contends that his hearing loss is disabling to 
the same degree at present that it was when he originally 
filed his claim for service connection in December 1996.  
Therefore, he argues that the 20 percent evaluation assigned 
by the RO in July 2002 should be made effective from the date 
of his original claim.  

The evidence shows that the veteran's original claim of 
service connection for defective hearing was granted by the 
RO in March 1999, and a non-compensable evaluation was 
assigned, effective from the date of receipt of claim.  He 
and his representative were notified of this decision and did 
not appeal.  As an appeal was not perfected within the 
prescribed period under 38 C.F.R. § 20.1103, this 
determination became final.  Thus, there is no basis to award 
an effective date for the 20 percent evaluation from the date 
of his original claim.  38 C.F.R. §§ 20.302(a), 20.1105 
(2003).  

Likewise, the veteran did not perfect an appeal to the denial 
of his claim for increase by the RO in April 2000.  Although 
the veteran filed a claim for an increased rating within one 
year of notice of that determination, there is nothing in 
that correspondence which could be liberally construed as an 
expression of dissatisfaction with the April 2000 rating 
decision.  38 C.F.R. § 20.201.  Thus, the April 2000 rating 
decision became final and there is no basis to assign an 
increased rating from the date of his prior claim for 
increase in June 1999.  

Assuming for the sake of argument, that the veteran's claim 
for increase in April 2001 was accepted as a notice of 
disagreement to the April 2000 rating decision, there is no 
evidence prior to the May 2002 VA audiological examination 
which would tend to show an actual increase in disability.  
The previous audiological examinations in May 1999 (private) 
and December 1999 (VA) did not show any increase in the 
veteran's hearing acuity so as to warrant the assignment of a 
compensable evaluation.  Therefore, under this scenario, 
there would be no basis to assign an increased rating prior 
to the date of the VA examination in May 2002.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"), has held that the fact that 
must be found in order for entitlement to an increase in 
disability compensation to arise is that the service-
connected disability has increased in severity to a degree 
warranting an increase in compensation.  Hazan v. Gober, 10 
Vet. App. 511, 519 (1992), (noting that, under section 
5110(b)(2) which provides that the effective date of an award 
of increased compensation shall be the earliest date of which 
it is ascertainable that an increase in disability had 
occurred, "the only cognizable 'increase' for this purpose 
is one to the next disability level" provided by law for the 
particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Hazan, 
10 Vet. App. at 521.  

As indicated above, there is no evidence of record showing 
treatment for the veteran's defective hearing during the one-
year period prior to receipt of his claim in April 2001.  
Although additional private medical records were received in 
August 2002, the records do not show any treatment during the 
one-year period prior to April 11, 2001.  The record includes 
two duplicate audiological reports which were previously 
considered and a private audiological report dated in 
February 1997.  The latter report does not include sufficient 
findings to evaluate the degree of hearing loss under the 
rating criteria for hearing impairment and, moreover, was for 
treatment more than one year prior to the claim for increase.  
Absent evidence of an "ascertainable" increased disability 
to a level of at least 10 percent as contemplated under the 
rating schedule for hearing impairment (Diagnostic Code (DC) 
6100) during the one-year period prior to receipt of the 
veteran's claim, there is no basis to assign an earlier 
effective date under 38 C.F.R. § 3.400(o)(2).  


ORDER

An effective date earlier than April 11, 2001 for the 
assignment of an increased evaluation to 20 percent for 
defective hearing is denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



